Case 19-34054-sgj11 Doc 2629 Filed 07/29/21                                   Entered 07/29/21 19:40:56                  Page 1 of 3




  CASE NAME:                                             Highland Capital Management, LP



  CASE NUMBER:
                                                         19-34054-sgj-11


                              UNITED STATES BANKRUPTCY COURT

                               NORTHERN AND EASTERN DISTRICTS

                                    DALLAS AND TYLER DIVISONS

                                   FOR POST CONFIRMATION USE



                                   QUARTERLY OPERATING REPORT

                                                   AND

                               QUARTERLY BANK RECONCILEMENT

  In accordance with Title 28, Section 1746, of the United States Code, I declare under penalty of perjury that I have
  examined the attached Post Confirmation Quarterly Operating Report, and the Post Confirmation Quarterly Bank
  Reconcilement and, to the best of my knowledge, these documents are true, correct and complete. Declaration of the
  preparer (other than responsible party), is based on all information of which preparer has any knowledge.

  RESPONSIBLE PARTY:

  Original Signature of Responsible Party

  Printed Name of Responsible Party                      James Seery

  Title                                                  Chief Executive Officer

  Date

  PREPARER:

  Original Signature of Preparer

  Printed Name of Preparer                               David Klos

  Title                                                  Chief Financial Officer

  Date
Case 19-34054-sgj11 Doc 2629 Filed 07/29/21                  Entered 07/29/21 19:40:56    Page 2 of 3




         POST CONFIRMATION
         QUARTERLY OPERATING REPORT



         CASE NAME:
              Highland Capital Management, LP

         CASE NUMBER:
              19-34054-sgj-11




         QUARTER ENDING:                                                            June 30, 2021

             1 BEGINNING OF QUARTER CASH + MONEY MARKET BALANCE:                     $27,874,569

               CASH RECEIPTS:
               CASH RECEIPTS DURING CURRENT QUARTER:
               (a). Cash receipts from business operations                +           $2,535,292
               (b). Cash receipts from loan proceeds                      +                   $0
               (c). Cash receipts from contributed capital                +                   $0
               (d). Cash receipts from tax refunds                        +                   $0
               (e). Cash receipts from other sources                      +           $3,664,809
             2 TOTAL CASH RECEIPTS                                        =           $6,200,100

               CASH DISBURSEMENTS:
               (A). PAYMENTS MADE UNDER THE PLAN:
               (I). Administrative                                        +                   $0
               (2). Secured Creditors                                     +                   $0
               (3). Priority Creditors                                    +                   $0
               (4). Unsecured Creditors                                   +                   $0
               (5). Additional Plan Payments                              +                   $0
               (B). OTHER PAYMENTS MADE THIS QUARTER:
               (1). General Business                                      +          $14,972,456
               (2). Other Disbursements                                   +           $1,251,918

             3 TOTAL DISBURSEMENTS THIS QUARTER                                      $16,224,374

             4 CASH BALANCE END OF QUARTER                                =          $17,850,295
               Case 19-34054-sgj11 Doc 2629 Filed 07/29/21                                        Entered 07/29/21 19:40:56                      Page 3 of 3




POST CONFIRMATION
QUARTERLY BANK RECONCILEMENT


CASE NAME:
      Highland Capital Management, LP

CASE NUMBER:
    19-34054-sgj-11


The reorganized debtor must complete the reconciliation below for each bank account, including all general, payroll
and tax accounts, as well as all savings and investment accounts, money market accounts, certificates of deposits, governmental
obligations, etc. Accounts'with restricted funds should be identified by placing an asterisk next to the account number.
Attach additional sheets for each bank reconcilement if necessary.


QUARTER ENDING:
      Bank Reconciliations                             Account #1            Account #2          Account #3           Account #4         Account #5
 A. Bank                                             East West Bank        East West Bank       Maxim Group            Nexbank          East West Bank
                                                                                                                                                                 TOTAL
 B. Account Number                                        x4686                x4693                x1885                  x5891            x5848
 C. Purpose (Type)                                      Operating             Insurance           Brokerage                 CD           Prepaid Card
 1    Balance Per Bank Statement                          $13,952,872                     $0                  $30            $139,055          $100,117            $14,192,074
 2    Add: Total Deposits Not Credited                               $0                   $0                   $0                  $0                   $0 +                $0
 3    Subtract: Outstanding Checks                                   $0                   $0                   $0                  $0                   $0                  $0
 4    Other Reconciling Items                                        $0                   $0                   $0                  $0                   $0                  $0
 5    Month End Balance Per Books                         $13,952,872                     $0                  $30            $139,055          $100,117 =          $14,192,074
 6    Number of Last Check Written
 7    Cash: Currency on Hand                                         $0                   $0                   $0                  $0                   $0 +                $0
 8    Total Cash - End Of Month                           $13,952,872                     $0                  $30            $139,055          $100,117 =          $14,192,074




      CASH IN:
      INVESTMENT ACCOUNTS
                                                   Date of                Type of
      Bank, Account Name & Number                  Purchase               Instrument                                                                             Value
 9    Jefferies, LLC x0932                         Various                Money Market Funds                                                                 +       $3,658,221
 10                                                                                                                                                          +
 11                                                                                                                                                          +
 12                                                                                                                                                          +
 13 Total Cash Investments                                                                                                                                   =      $3,658,221
 14 TOTAL CASH                                     LINE 8 - PLUS LINE 13 = LINE 14 ****                                                                            $17,850,295
                                                                                                                                                                  ****
 **** Must tie to Line 4, Quarterly Operating Report
